

116 S4527 IS: Delivering for America Act
U.S. Senate
2020-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4527IN THE SENATE OF THE UNITED STATESAugust 13, 2020Mr. Peters (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo maintain prompt and reliable postal services during the COVID–19 health emergency, and for other purposes.1.Short titleThis Act may be cited as the Delivering for America Act. 2.Prompt and reliable postal services during COVID–19 pandemic(a)DefinitionsIn this section:(1)the term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of that declaration; and(2)the term Postal Service means the United States Postal Service.(b)RequirementDuring the period beginning on the date of enactment of this Act and ending on the last day of the COVID–19 public health emergency or January 1, 2021, whichever is later, the Postal Service may not implement or approve any change to the operations of the Postal Service within the statutory discretion of the Postal Service, or to the level of service provided by the Postal Service, relative to the operations and level of service, respectively, in effect on January 1, 2020, that would impede prompt, reliable, and efficient services, including any of the following changes:(1)Any change in the nature of postal services that will generally affect service on a nationwide or substantially nationwide basis.(2)Any revision of service standards.(3)Any closure or consolidation, or reduction of operating hours, of any post office.(4)Any prohibition on payment of overtime pay to officers or employees of the Postal Service.(5)Any change that would prevent the Postal Service from meeting its service standards or cause a decline in measurements of performance relative to those service standards.(6)Any change that would have the effect of delaying mail, allowing for the non-delivery of mail to a delivery route, or increasing the volume of undelivered mail.